 

Exhibit 10.14

FIRST AMENDMENT TO THE

CHIQUITA BRANDS INTERNATIONAL, INC.

CAPITAL ACCUMULATION PLAN

THESE AMENDMENTS of the Chiquita Brands International, Inc. Capital Accumulation
Plan (the “Plan”), are effective on January 1, 2009 (the “Effective Date”),
except as specifically provided otherwise;

WHEREAS, Chiquita Brands International, Inc. (the “Company”) established and
maintains the Plan, as amended and restated effective as of January 1, 2005;

WHEREAS, on account of economic conditions, the Company properly amended the
Plan in 2008 to provide that for the Plan Year beginning January 1, 2009, Basic
Match Contributions would be determined by the Company in its sole discretion,
with such Basic Match Contributions, if any, to be allocated to the Basic Match
Contribution Accounts of eligible Participants no later than the March 31
following the end of such Plan Year, and the Company properly notified
Participants prior to January 1, 2009 of the foregoing amendments (the documents
reflecting the foregoing amendments are referred to as the “2008 Amendments”);

WHEREAS, effective for Plan Years beginning on or after January 1, 2010, the
Company wishes to reinstate Basic Match Contributions as determined under the
formula described in Section 7(B)(i) the Plan;

WHEREAS, effective for Plan Years beginning on or after January 1, 2010, the
Company wishes to credit such Basic Match Contributions to the Basic Match
Contribution Accounts of eligible Participants after the last day of the
applicable Plan Year, but no later than the March 31 following such Plan Year;
and

WHEREAS, it is now desirable to modify the language of the Plan document to
reflect the 2008 Amendments, as well as the above-described amendments that are
effective January 1, 2010.

RESOLVED, that the Plan is hereby amended in the following particulars:

1. By substituting the following for the definition of “Basic Match
Contribution”, as provided in Section 2 of the Plan:

“‘Basic Match Contribution’ shall mean the cumulative amount the Participating
Company contributes to the Trust each Plan Year on behalf of a Participant, as
described in Section 7(B) and Section 7(C).”

2. By substituting the following for the definition of “Basic Match Contribution
Account”, as provided in Section 2 of the Plan:

“‘Basic Match Contribution Account’ shall mean the account maintained for a
Participant reflecting the Basic Match Contributions allocated to such
Participant pursuant to Section



--------------------------------------------------------------------------------

7(B) and Section 7(C), as adjusted by earnings or losses thereon in accordance
with the provisions of Section 6.”

3. By substituting the following for the definition of “Deemed Participation
Match Contribution”, as provided in Section 2 of the Plan:

“‘Deemed Participation Match Contribution’ shall mean the credit made to the
ledger account maintained by a Participating Company on behalf of a Participant
who had attained age forty-five (45) prior to January 1, 2000 which reflects the
hypothetical Basic Match Contributions and Incremental Match Contributions which
would have been made to the Trust on behalf of the Participant between the
Participant’s Index Date and January 1, 2000, had the Plan been in effect during
such period of time, subject to the further limitations described in
Section 7(F).”

4. By substituting the following for the definition of “Deemed Participation
Match Contribution Account”, as provided in Section 2 of the Plan:

“‘Deemed Participation Match Contribution Account” shall mean the ledger account
maintained by a Participating Company on behalf of a Participant reflecting the
Deemed Participation Match Contributions allocated to such Participant pursuant
to Section 7(F).”

5. By substituting the following for the definition of “Incremental Match
Contribution”, as provided in Section 2 of the Plan:

“‘Incremental Match Contribution’ shall mean the cumulative amount the
Participating Company contributes to the Trust each Plan Year on behalf of an
Eligible Participant described in Section 7(D).”

6. By substituting the following for the definition of “Incremental Match
Contribution Account”, as provided in Section 2 of the Plan:

“‘Incremental Match Contribution Account’ shall mean the account maintained for
a Participant reflecting the Incremental Match Contribution allocated to such
Participant pursuant to Section 7(D), as adjusted by earnings or losses thereon
in accordance with the provisions of Section 6.”

7. By substituting the following for the definition of “Savings Plan Restoration
Match Contribution”, as provided in Section 2 of the Plan:

“‘Savings Plan Restoration Match Contribution’ shall mean the cumulative amount
the Participating Company contributes to the Trust each Plan Year as described
in Section 7(E).”

8. By substituting the following for the definition of “Savings Plan Restoration
Match Contribution Account”, as provided in Section 2 of the Plan

“‘Savings Plan Restoration Match Contribution Account’ shall mean the account
maintained for a Participant reflecting the Savings Plan Restoration Match
Contribution

 

2



--------------------------------------------------------------------------------

allocated to such Participant pursuant to Section 7(E), as adjusted by earnings
or losses thereon in accordance with the provisions of Section 6.”

9. By substituting the following for Section 6(C) of the Plan:

“C. Adjustment of Participants’ Accounts. As of each Valuation Date, the
Administrative Committee or its delegate shall adjust the Accounts of each
Participant (other than a Participant’s Deemed Participation Match Contribution
Account) so that the amount of net income, loss, appreciation or depreciation in
the value of the amount invested in an Investment Fund shall be allocated
equitably and exclusively to the Accounts of the Participants invested in such
Investment Fund. Promptly after the last day of each Plan Year, the
Administrative Committee shall adjust the Deemed Participation Match
Contribution Account of each Participant by the amount of interest specified in
Section 7(F).”

10. By substituting the following for the first paragraph of Section 6(D)(i) of
the Plan:

“(i) Participant-Directed Investments. In accordance with procedures established
by the Administrative Committee, each Participant shall have the opportunity, at
the time of enrollment for a Plan Year and subsequently on or before each
Investment Election Date, to make an Investment Election with the Administrative
Committee or its delegate, which shall apply to all of the Participant’s
Accounts for all or any specified Plan Year or Plan Years to determine the
deemed investment return other than his Deemed Participation Match Contribution
Account which will be credited with interest as specified in Section 7(F). This
election shall be effective beginning on the Investment Election Date following
its receipt by the Administrative Committee, or its delegate, and shall continue
in effect until revoked or modified as of a subsequent Investment Election Date.
The following restrictions shall apply to such investment elections:”

11. By substituting the following for the first paragraph of Section 7(B) of the
Plan:

“B. Basic Match Contributions. For each Plan Year other than the Plan Year
beginning January 1, 2009, each Participant shall receive allocations to his
Basic Match Contribution Account for such Plan Year in accordance with
paragraphs (i)(a) and (b) below:”

12. By adding the following as the last sentence of Section 7(B)(ii) of the
Plan:

“Notwithstanding the foregoing, the Basic Match Contribution for each Plan Year
beginning on or after January 1, 2010 shall be credited to the Participant’s
Basic Match Contribution Account not later than the March 31 next following the
end of the year for which the contribution is made; provided, however, that in
the event that the Participant incurs a termination of employment prior to the
date that all accrued Basic Match Contributions are credited to his Basic Match
Contribution Account, all such outstanding Basic Match Contributions shall be
credited to his Basic Match Contribution Account as soon as practicable but not
more than 60 days after the issuance of his final paycheck.”

 

3



--------------------------------------------------------------------------------

 

13. By renumbering the current Sections 7(C), (D), and (E) as Sections 7(D),
(E), and (F), respectively, and by adding the following new Section 7(C)
immediately following Section 7(B):

“C. 2009 Basic Match Contributions. For the Plan Year beginning January 1, 2009,
each Participant shall receive an allocation to his Basic Match Contribution
Account in accordance with the following:

(i) Allocation of Basic Match Contribution. Each Participant shall receive an
allocation to his Basic Match Contribution Account in accordance with a formula
determined by the Company in its sole discretion, with such determination to be
made not later than March 31, 2010, or such earlier date as may be established
by the Company.

(ii) Time of Allocation. The Basic Match Contribution, if any, shall be credited
to the Participant’s Basic Match Contribution Account not later than March 31,
2010.

(iii) Vesting. The Basic Match Contribution Account shall be subject to the
vesting schedule set forth in Section 11(A)(iii).

(iv) Limit. Notwithstanding the foregoing, the Basic Match Contribution with
respect to any Plan Year for any Participant may not exceed Fifty Thousand
Dollars ($50,000.00).”

IN WITNESS WHEREOF, the Company has executed this First Amendment and otherwise
ratifies and approves the Plan in all other respects on the date and year first
above written.

 

CHIQUITA BRANDS INTERNATIONAL, INC. By:  

/s/ Dennis Hicks

Its:  

Secretary, Employee Benefits Committee

 

4